DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/13/2022 has been entered.  Claims 16-30 are pending in the application.  Claims 1-15 are cancelled.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 1/31/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenech et al. (US 2013/0331730 A1).
Regarding claim 24, Fenech discloses a fluid management system (see Fig. 10), comprising:
a pump (pump in fluid system 212 - see par. [0040]) configured to pump fluid from a fluid supply source (fluid reservoirs in fluid system 212 — see par. [0040]) through the system at a first fluid flow rate (rate of dispensing a fluid — see par. [0059]) selected for a therapeutic purpose (see par. [0040] and [0059]-[0060], the therapeutic purpose being to clean the system);
a processor (imaging system 206 and image obstruction detector 208) configured to control the pump (see par. [0057]); and
a scope device (interface unit 204) coupled to the pump (pump in fluid system 212) to deliver the fluid to a target surgical site, the scope device (interface unit 204) including an elongated shaft (flexible body 214) extending from a distal end thereof (see Fig. 10), the elongated shaft (flexible body 214) including a camera (image capture instrument 222), the camera (image capture instrument 222) transmitting video feedback relating to the target surgical site to the processor (imaging system 206 and image obstruction detector 208) (see par. [0038]),
wherein the processor (imaging system 206 and image obstruction detector 208) includes image recognition software (image obstruction detector 208) to detect variations in the video feedback (i.e. obstructions in the view of the camera - see par. [0057]) and automatically signals to the pump (see par. [0058]-[0059]) to adjust a fluid flow rate from the first fluid flow rate (rate of dispensing a fluid — see par. [0059]) to a second fluid flow rate (flow rate of zero — see par. [0060]) based on the variations to improve images from the camera (image capture instrument 222) (see par. [0057]-[0060], turning the flow on/off functions to improve the images from the image capture instrument 222).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koolbergen et al. (US 2016/0331888 A1) in view of Germain et al. (US 2014/0303551 A1) and further in view of Fenech et al. (US 2013/0331730 A1).
Regarding claim 16, Koolbergen discloses a fluid management system (see Fig. 1), comprising:
a pump (pump device 3) configured to pump a fluid from a fluid supply source (one or more containers 2) through the system at a fluid flow rate (see par. [0107]);
a processor (control unit 5), the processor (control unit 5) being configured to control the pump (pump device 3) to maintain the fluid flow rate within a target therapeutic fluid flow range based on a target therapeutic flow rate (see par. [0109]);
a scope device (effusion liquid inlet 6) coupled to the pump (pump device 3) to deliver the fluid to a target surgical site, the scope device (effusion liquid inlet 6) including a flexible elongated shaft (tube 21, shown to be flexible in Fig. 1) extending from a distal end of the scope device (effusion liquid inlet 6) (see Fig. 1), the elongated shaft (tube 21) including at least two sensors (pressure sensor 23 and temperature sensor 24) at a distal portion of the elongated shaft (sensors 23 and 24 extend through the length of tube 21 (see par. [0135]-[0136] and Figs. 3a-b), which includes that sensors 23 and 24 are located at a distal portion of tube 21) so that, when the distal portion of the elongated shaft (tube 21) is positioned adjacent to the target surgical site, the at least two sensors (pressure sensor 23 and temperature sensor 24) are positioned within a body lumen adjacent to the target surgical site, the at least two sensors (pressure sensor 23 and temperature sensor 24) transmitting sensor data relating to the target surgical site to the processor (control unit 5) (see par. [0117], [0120], [0135]-[0136]).
However, Koolbergen fails to state that the processor includes a user interface, the user interface allowing a user to input a set of system of operating parameters, the processor determining the target therapeutic flow rate based on the set of system operating parameters; the processor receiving video feedback relating to the target surgical site, wherein the processor automatically signals to the pump to adjust the fluid flow rate away from the target therapeutic flow rate based on the video feedback.
Germain teaches a fluid management system (see Fig. 16) wherein the processor (controller 545) includes a user interface (touch screen 565), the user interface (touch screen 565) allowing a user to input a set of system operating parameters (selected pressure — see par. [0080]), the processor determining a target therapeutic flow rate based on the set of system operating parameters (see par. [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koolbergen with the user interface of Germain in order to achieve and maintain a selected parameter in the system during a procedure based on the physician’s expertise (see Germain par. [0080]).
Further, modified Koolbergen still fails to state the processor receiving video feedback relating to the target surgical site, wherein the processor automatically signals to the pump to adjust the fluid flow rate away from the target therapeutic flow rate based on the video feedback.
Fenech teaches a fluid management system (see Fig. 10) wherein the processor (imaging system 206 and image obstruction detector 208) receives video feedback relating to the target surgical site (see par. [0057]), wherein the processor automatically signals to the pump to adjust the fluid flow rate away from the target therapeutic flow rate based on the video feedback (see par. [0057]-[0060], the processor turns off the flow based on the video feedback).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of modified Koolbergen to receive video feedback and to control the pump based on the video feedback as taught by Fenech in order to allow the user to visualize the surgical pathway for diagnostic and treatment purposes and to maintain a clear visual field (see Fenech par. [0003], [0009], and [0058]-[0059]).

Regarding claim 17, modified Koolbergen teaches the system of claim 16 substantially as claimed. Koolbergen further teaches wherein one of the at least two sensors (pressure sensor 23 and temperature sensor 24) is a pressure sensor (pressure sensor 23, see par. [0120]).

Regarding claim 18, modified Koolbergen teaches the system of claim 16 substantially as claimed. Koolbergen further teaches a heating assembly (heater device 13), the heating assembly (heater device 13) configured to heat the fluid to a target temperature (see par. [0121]).

Regarding claim 21, modified Koolbergen teaches the system of claim 16 substantially as claimed. Koolbergen further teaches wherein one of the at least two sensors (pressure sensor 23 and temperature sensor 24) is a temperature sensor (temperature sensor 24, see par. [0136]).

Regarding claim 22, modified Koolbergen teaches the system of claim 16 substantially as claimed. Koolbergen further teaches wherein the fluid supply source (one or more containers 2) is a fluid bag (see par. [0107]).

Regarding claim 23, modified Koolbergen teaches the system of claim 16 substantially as claimed. Koolbergen further teaches a weight sensor (weight sensor 9) for measuring a weight of the fluid supply source (one or more containers 2) in real time (see par. [0112]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koolbergen et al. (US 2016/0331888 A1) in view of Germain et al. (US 2014/0303551 A1) and further in view of Fenech et al. (US 2013/0331730 A1), as applied to claim 16 above, and further in view of Williams et al. (US 2010/0228222 A1).
Regarding claim 19, modified Koolbergen teaches the system of claim 16 substantially as claimed. Koolbergen further teaches wherein the processor (control unit 5) further includes a display screen (display device 16) configured to display the fluid flow rate in real time (see par. [0128]).
However, modified Koolbergen fails to state that the display screen is configured to display the sensor data in real time (note: While Koolbergen teaches that the display screen (display device 16) may display any relevant parameter of the system (see par. [0128]), Koolbergen fails to explicitly mention displaying the sensor data in real time).
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2 and 38) wherein the display screen (Fig. 38) is configured to display the sensor data (temperature section 4086 and pressure section 4088 of Fig. 38) in real time (see Fig. 38, par. [0260]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of modified Koolbergen to also display the sensor data in real time as taught by Williams in order to display the operating parameters and alarms to allow the user to start or stop the system when necessary (see Williams par. [0260]).

Regarding claim 20, modified Koolbergen teaches the system of claim 19 substantially as claimed. Koolbergen further teaches wherein if the processor (control unit 5) detects that the fluid flow rate is outside of the target therapeutic fluid flow range, a visual alert is displayed on the display screen (display device 16) (see par. [0129]).

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US 2013/0331730 A1), as applied to claim 24 above, in view of Germain et al. (US 2014/0303551 A1).
Regarding claim 25, Fenech discloses the system of claim 24. However, Fenech fails to state that the processor includes a user interface allowing a user to input a set of system operating parameters.
Germain teaches a fluid management system (see Fig. 16) wherein the processor (controller 545) includes a user interface (touch screen 565) allowing a user to input a set of system operating parameters (see Germain par. [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech with the user interface of Germain in order to allow an experienced physician to input specific parameters to be maintained by the system for a particular procedure (see Germain par. [0080]).

Regarding claim 29, Fenech discloses the system of claim 24. However, Fenech fails to explicitly state that the fluid supply source is a fluid bag.
Germain teaches a fluid management system (see Fig. 16) wherein the fluid supply source (fluid source 535) is a fluid bag (see Fig. 16, par. [0104]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech by making the fluid supply source be a fluid bag since Germain teaches that fluid bags are typical fluid supply sources known in the art of fluid management systems (see Germain par. [0104]).

Claims 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US 2013/0331730 A1), as applied to claim 24 above, in view of Williams et al. (US 2010/0228222 A1).
Regarding claim 26, Fenech discloses the system of claim 24, wherein the processor (imaging system 206 and image obstruction detector 208) includes a display screen configured to display the video feedback in real time (see par. [0038]).
However, Fenech fails to state that the display screen is configured to display the fluid flow rate in real time.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2 and 38) wherein the processor (processor 2050) includes a display screen (see Fig. 38) configured to display the fluid flow rate (flow section 4092 of Fig. 38) in real time (see Fig. 38, par. [0260]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Fenech to display the flow rate in real time as taught by Williams in order to display operating parameters and alarms to the user to allow the user to start or stop the system when necessary (see Williams par. [0260]).

Regarding claim 28, Fenech discloses the system of claim 24. However, Fenech fails to state a heating assembly, the heating assembly configured to heat the fluid to a target temperature.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2) which further comprises a heating assembly (heating assembly 309) configured to heat the fluid to a target temperature (see par. [0222]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech with a heating assembly as taught by Williams in order to optionally maintain the temperature of the fluid delivered by the system when enabled by a user for a particular procedure (see Williams par. [0222]).

Regarding claim 30, Fenech discloses the system of claim 24. However, Fenech fails to state a weight sensor for measuring a weight of the fluid supply source in real time.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2) comprising a weight sensor for measuring a weight of the fluid supply source (fluid bags 902/904) in real time (see par. [0274]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech with a weight sensor as taught by Williams in order to monitor the fluid deficit (i.e. the amount of fluid within the patient) of the system (see Williams par. [0274]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US 2013/0331730 A1), as applied to claim 24 above, in view of Woolford (US 2013/0267892 A1).
Regarding claim 27, Fenech discloses the system of claim 24. However, Fenech fails to disclose that the scope device further includes a temperature sensor located on the elongated shaft.
Woolford teaches an endoscope system (see Fig. 39) wherein the scope device further includes a temperature sensor (temperature sensor 2106) located on the elongated shaft (sheath 2014) (see par. [0285]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scope device of Fenech with a temperature sensor as taught by Woolford in order to record an accurate temperature reading at the surgical site (see Woolford par. [0285]).

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 24 have been fully considered but they are not persuasive.  
First, Applicant argues that Fenech does not teach “configured to pump a fluid…at a first fluid flow rate selected for a therapeutic purpose” because the fluid pumped by Fenech’s pump is for cleaning the camera and thus is not a “therapeutic” fluid.  The Examiner respectfully disagrees.  Fenech’s probe is explicitly disclosed as being used for minimally invasive surgical procedures (see Fenech par. [0003] and [0009]).  The Examiner interprets that the entirety of Fenech’s probe system thus has a “therapeutic” purpose of use in minimally invasive surgical procedures under the broadest reasonable interpretation of the claim language.  Fenech’s probe cannot properly function with an impaired visual field (see Fenech par. [0003]), so the cleaning fluid administered by Fenech’s probe serves as part of the therapeutic purpose of the probe.  
Second, the Applicant argues that the Examiner’s interpretation of the first flow rate being zero is in no way pumping fluid at a first fluid flow rate.  The Examiner agrees with this argument and notes that the most recent Non-Final Office Action mailed on 1/31/2022 did not assert that the first fluid flow rate was a flow rate of zero.  Instead, and as written again in the rejection of claim 24 above, the Examiner interprets that when Fenech’s fluid flow is turned on, flow occurs at a rate (i.e. “first fluid flow rate”) to clean the camera (see Fenech par. [0059]).  Further, Fenech’s processor can also adjust (i.e. turn the flow on/off) the flow rate from the first fluid flow rate (i.e. the flow being on) to a second fluid flow rate (i.e. the flow being off) based on variations in the video feedback from the camera to improve images from the camera (see par. [0059]- [0060], wherein the act of turning the flow on/off once or repeatedly is what achieves the function of cleaning the camera). The Examiner interprets that the broadest reasonable interpretation of adjusting the pump to a second fluid flow rate as currently written in claim 24 can include turning the pump off.
The Examiner understands that Applicant intends for their fluid management system to pump fluid at a first flow rate when the camera is unobstructed and to pump fluid at a second flow rate when the camera is obstructed, with both the first flow rate and the second flow rate being a flow rate above zero (see Remarks of 4/13/2022, page 6, middle paragraph).  The Examiner therefore suggests amending lines 9-12 of claim 24 to recite “wherein the processor includes image recognition software to detect variations in the video feedback and automatically signals to the pump to adjust pumping the fluid at the first fluid flow rate to pumping the fluid at a second fluid flow rate based on the variations to improve images from the camera”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783